FILED
                                                                                               DALLAS COUNTY
                                   05-15-01520-CV                                          12/14/2015 2:38:22 PM
                                                                                                  FELICIA PITRE
                                                                                               DISTRICT CLERK


                                                                                      Bridgette Vation
                                 CAUSE NO. DC-13-14961

TXU ENERGY RETAIL COMPANY LLC                   §   IN THE DISTRICT COURT OF
                                                                       FILED IN
                                                §               5th COURT OF APPEALS
          Plaintiff,                            §                    DALLAS, TEXAS
                                                §               12/15/2015 9:17:05 AM
v.                                              §   DALLAS COUNTY, TEXAS
                                                                       LISA MATZ
                                                §                        Clerk
FORT BEND INDEPENDENT SCHOOL                    §
DISTRICT,                                       §
                                                §
          Defendant.                            §   116TH JUDICIAL DISTRICT




                           PLAINTIFF’S NOTICE OF APPEAL

       Plaintiff TXU Energy Retail Company L.L.C. (TXU) desires to appeal from the Order

granting Defendant Fort Bend Independent School District’s Second Plea to the Jurisdiction and

Motion for Summary Judgment dated November 24, 2015.

       TXU appeals to the Fifth District Court of Appeals.




PLAINTIFF’S NOTICE OF APPEAL                                                   PAGE 1
                             Respectfully submitted,

                             GRUBER HURST JOHANSEN HAIL SHANK LLP


                             By:    /s/ John Franklin Guild
                                    Michael K. Hurst
                                      State Bar No. 10316310
                                      mhurst@ghjhlaw.com
                                    A. Shonn Brown
                                      State Bar No. 24007164
                                      sbrown@ghjhlaw.com
                                    John Franklin Guild
                                      State Bar No. 24041022
                                      jguild@ghjhlaw.com
                                    Jonathan R. Childers
                                      State Bar No. 24050411
                                      jchilders@ghjhlaw.com

                                    1445 Ross Avenue, Suite 2500
                                    Dallas, Texas 75202
                                    Telephone No. (214) 855-6800
                                    Facsimile No. (214) 855-6808

                                    ATTORNEYS FOR PLAINTIFF TXU ENERGY
                                    RETAIL COMPANY LLC

                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing has been served
upon all counsel of record via eservice on this 14th day of December, 2015 as set forth below:

Richard A. Morris
rmorris@rmgllp.com
Jonathan G. Brush
jbrust@rmgllp.com
Stephanie E. Maher
smaher@rmgllp.com
Robers, Morris & Grover, L.L.P.
5718 Westheimer, Suite 1200
Houston, Texas 77057

                                           /s/ John Franklin Guild
                                           John Franklin Guild




PLAINTIFF’S NOTICE OF APPEAL                                                    PAGE 2